Citation Nr: 1747132	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-27 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to January 1974. 
This matter comes before the Board of Veterans' Appeals on appeal of a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2014, the Board, in pertinent part, denied the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2015 Memorandum Decision, the Court vacated and remanded the June 2014 Board decision as it pertained to the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The Board remanded the Veteran's claims in March 2016 and April 2017, for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately due process matters require another remand of this appeal. 

In April 2017, the Board remanded the appeal to ascertain the Veteran's correct address and send him a copy of several pieces of mail, most importantly the August 2016 Supplemental Statement of the Case (SSOC), which had been returned to VA as undeliverable.  In April 2017 the Veteran updated his mailing address.  The record reflects that the Veteran was hospitalized in July 2017.  The August 2016 SSOC and related correspondence that was mailed to the Veteran's address in June 2017 was subsequently returned undeliverable.  Since that time, the AOJ has searched for, and confirmed, a new mailing address for the Veteran.  Unfortunately, the SSOC was not mailed to the new address.  In light of the Veteran's inpatient treatment and in the interests of due process, the August 2016 SSOC and any other pertinent communications returned as undeliverable, should be remailed to the Veteran's current address to ensure proper notice of the administrative and development actions that have taken place regarding the Veteran's claims.  

The Board notes that a claimant has the duty to keep VA apprised of his whereabouts.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board also notes that it is the appellant's responsibility to submit evidence in support of his claim.  38 U.S.C.A. § 5107 (a); 38 C.F.R. § 3.159 (c).  Although VA has a duty to assist him in the development of his claim, that duty is not "a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Rather, the appellant also has an obligation to assist in the adjudication of his claim.  "If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 195.  For these reasons, the Veteran is advised that he must keep VA updated with respect to his mailing address and that he must submit copies of any and all evidence in his possession to the AOJ for use in the adjudication of his appeal.

Additionally, an August 2017 Social Security Administration (SSA) Profile and Benefit Data form appears to show that the Veteran receives Social Security disability benefits.  Where there is actual notice to VA that the appellant is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Therefore, the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based, should also be requested.

Finally, relevant ongoing medical records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran's SSA disability determination and the records upon which the determination was based.  If the SSA responds that no disability file is available, the negative response should be noted in the claims file and the Veteran notified of such. 

2.  Obtain relevant updated VA treatment records, if any, and associate them with the claims file.  

3.  Once the correct mailing address is verified, resend the Veteran a copy of the August 2016 SSOC, and any other pertinent communications returned as undeliverable, to the correct address.

4.  After the development requested above, as well as any additional development deemed necessary, has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

